Exhibit 10.7

 

 

Loan Agreement

 

 

Emmaus Life Sciences, Inc. (hereafter I "Lender'') and EJ Holdings Inc.
(hereafter "Borrower") make and enter into this this Loan Agreement (hereafter
this "Agreement") as below.

 

 

Article 1(Loan Agreement)

The Lender agrees to loan to Borrower the loan amount (hereafter the "Loan")
according to the articles of this Agreement on the terms listed below.

 

 

1)

Loan amount:

 

2)

Date of the Loan:

 

3)

Maturity:

 

4)

Interest rate:

 

5)

Interest payment date:

 

 

 

 

 

6)

Use of the Loan:



1,500,000,000 yen

October 5th, 2018

September 30th, 2028

1.00% per annum

 

Accrued and unpaid interest shall be due date  on September 301h, 2019 and on
every September 30th thereafter until maturity, or. if such date is not a
business day, the business day prior to that date.

 

Payment for the transfer to and purchase by Borrower of the Ube Factory of the
Kyowa Hakko Bio Co., Ltd and related costs under that certain Asset
Purchase  Agreement between Borrower and Kyowa Hakko Bio Co., Ltd (hereafter the
"Transfer Agreement").

 

Article 2(Repayment of Principal)

Unless previously paid, Borrower will pay the principal amount of the Loan on
maturity by way of bank transfer to the bank account assigned separately
(hereafter the "Account") by Lender.

 

 

Article 3(Interest)

The Borrower will repay the total amount of interest calculated by the principle
multiplied by interest rate and according to the number of days from the
previous day of interest payment  or  the day of the Loan (if there is no
previous day of interest payment) to the Account by way of bank transfer.

 

 

Article 4(Payment before Maturity)

 

1.

Borrower can pay at any time and from time to time before maturity all t or any
part of the amount of the principal amount of the Loan on any business day (any
day except for the holiday for bank in Japan and New York) by providing Lender
notice of (i)the proposed date of payment and (ii) the amount of the principal
payment.

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.7

 

 

 

 

 

 

 

 

2.

Borrower will pay the total amount of the principal noticed according to the
preceding article and the accrued and unpaid interest thereon from the previous
day of interest payment or the day of the Loan (if there is no previous day of
interest payment) to the date of the payment by way of bank transfer to the
Account. The calculation method of the interest will not include the day of the
payment, count days of the year as 365 days, and omit the fraction less than one
yen.

 

 

 

Article 5(Late Charge)

Borrower will pay Lender the late charge of 2% of any principal or interest on
the Loan that is not paid when due hereunder from the due date until paid in
full by way of bank transfer to the Account if Borrower delayed the payment of
the Loan or other obligation.

 

 

Article 6(Forfeiture of the Benefit of Time)

If any of the items below occur, Borrower will lose the benefit of time over all
the obligations  for the Lender so that Borrower must pay all principal amount
outstanding and accrued and unpaid interest to the Account by way of bank
transfer without any notice from the Lender.

 

1)

When any kind of legal liquidation procedure such as bankruptcy procedure, civil
rehabilitation procedure, corporate rehabilitation procedure, special
liquidation procedure, or any similar liquidation procedure have declared by or
with respect of Borrower.

 

 

2)

When the Borrower had suspended the payment, became insolvent, received a
disposition to suspend transactions with a clearinghouse or suspended the
business transaction with the bank.

 

 

3)

When Borrower resolved the resolution for dissolution or received order of
dissolution.

 

 

Article 7(Cost)

All costs (including stamp duty and other taxes and public duties but not
limited to these) generated related to the preparation, conclusion, alteration,
implementation, or execution of this Agreement will be subjected to Lender.

 

 

Article 8(Internal Approval)

Lender confirms that this Agreement and the Loan has been approved by the
appropriate internal approval process regarding the Loan and the execution of
the Loan.

 

 

Article 9(Applicable Law, Jurisdiction by Agreement, Language)

 

1.

The Agreement will follow the Japanese Law and interpreted by the Japanese Law.

 

2.

The parties concerned in this Agreement agree to choose the Tokyo District Court
as the exclusive agreement jurisdictional court for this Agreement.

 

 

3.

This Agreement will be prepared in Japanese and that is the original.

 

 

--------------------------------------------------------------------------------

Exhibit 10.7

 

 

 

 

 

 

 

 

 

 

Article 10(Alteration)

This Agreement can be modified only by the written agreement of both parties
concerned.

 

 

Article 11(Faithful Discussion)

When any doubt arises from items not regulated by this Agreement or from the
interpretation of this agreement, both parties concerned in the Agreement will
discuss and resolve them with the fiduciary.

 

 

For the evidence of this Agreement, the parties will make one original copy,
signed by Lender and Borrower, Lender will preserve the original copy for itself
and for Borrower, and Borrower will keep the photocopy of the original.

 

 

 

October 3rd, 2018

 

Lender:

 

 

21250 Hawthorne Blvd., Suite 800 Torrance, CA Emmaus Life Sciences, Inc.

 

 

 

 

/s/ Yutaka Niihara

 

 

 

Borrower:



Yutaka Niihara

Chairman and Chief Executive Officer

 

 

2-1-1, Marunouchi, Chiyoda-ku, Tokyo EJ Holdings, Inc.

 

/s/ Katsu Harashima

Katsu Harashima

Chief Executive Officer

 